Citation Nr: 1816372	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-42 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depressive disorders.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Byron Dinkla, Accredited Agent


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989, from November 1991 to February 1998, and from January 1999 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) from November 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, through his representative, the Veteran withdrew his request for a videoconference hearing before a Veterans Law Judge of the Board.  See 38 C.F.R. §§ 20.700(e), 20.702(e), and 20.704(e).  

The Board remanded this case in April 2014 for further development.  As discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 


FINDINGS OF FACTS

1.  The weight of the evidence does not show that the Veteran has a current PTSD diagnosis.

2.  The Veteran's acquired psychiatric disorder, to include anxiety and depressive disorders are not shown in service; and the weight of the evidence is against a finding that his acquired psychiatric disorder is otherwise caused by or aggravated by service.

3.  The Veteran's service connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depressive disorders have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted.

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All Social Security Administration records (SSA), service treatment records (STRs), VA and private treatment records identified by the Veteran have been obtained. Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he withdrew his request to do so prior to a hearing being held.

The Veteran was afforded an October 2012 VA examination in connection with his claim.  In April 2014, the Board found that the examiner had not provided a sufficient rationale for his opinion and remanded the claim for clarification which was provided, along with  new VA medical examinations and opinions regarding the TDIU claim. Of note, neither the Veteran nor his representative has objected to the adequacy of the recent examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Here, the Veteran's service treatment records (STRs) reveal that an acquired psychiatric disorder was not noted on entry or prior to any of his periods of service.  Thus, it must be presumed that he was in sound mental health when beginning his periods of service.  Quirin, 22 Vet. App. at 396.  

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed, or during, or contemporary to the pendency of the claim.  McClain, 21 Vet. App. at 319.
a.  PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder.  Specifically, he contends that he has PTSD, anxiety and depressive disorders due to in-service traumatic experiences.  In support of his claim the Veteran submitted a statement that his in-service PTSD stressors were a result of his Sargent demoting him from E5 to E3 for adultery; physical altercations with allied soldiers; cutting a prisoner's arm on accident; and seeing civilians who had been murdered by their countrymen in Kosovo.

Turning to the medical evidence, the Veteran's service treatment records do not contain complaints, treatment, or diagnosis for a psychological condition.  On medical history surveys completed in conjunction with physical examinations; the Veteran specifically denied any psychiatric symptoms.  Moreover, while the November 2001 separation examination noted several disabilities, the Veteran specifically denied experiencing depression, excessive worry, trouble sleeping or attempted suicide at that time.

A July 2009 VA treatment note indicates that the Veteran was treated for mental conditions and evaluated in June 2009 for PTSD associated with his time in Kosovo.  The notes indicate that upon a detailed evaluation he was informed that he did not meet symptom criteria A, B, or C for a diagnosis of PTSD to be rendered.  

In October 2012, the Veteran was afforded a VA examination for an acquired psychiatric disorder.  The Veteran restated his claimed PTSD stressors listed above.  The examiner acknowledged that the Veteran seeing civilians murdered by their countrymen in Kosovo did involve actual death of others and that the he observed deceased bodies, but explained that the Veteran's responses did not indicate extreme fear, helplessness or horror.  In addition, the examiner observed that the event did not appear to have had a lasting effect on the Veteran or contributed to his symptoms.  

The examiner determined that the Veteran did not meet the DSM criteria for PTSD and reported that the Veteran's anxiety symptoms, which included: intrusive thoughts and upsetting dreams about military experiences are actually similar to PTSD.  However, the examiner found that the most upsetting stressor as reported by the Veteran was a reprimand from the chain of command for adultery and that this stressor does not meet the criteria for PTSD.  Moreover, the examiner noted that the Veteran did not indicate being traumatized by the stressors that he reported in a way that continues to impact his daily life.  After examining the Veteran and reviewing the case file, the VA examiner determined that none of the four reported in-service stressors met the criteria required to support a diagnosis of PTSD.  The examiner opined that without a stressor meeting the PTSD criteria, a diagnosis of PTSD cannot be substantiated.  Thus, indicating that there are no stressors for verification.

A March 2013 private treatment note indicates that it is the Veteran's first visit.  He reported symptoms including anxiety, depression, and anger issues.  The medical professional diagnosed the Veteran with depressive disorder, r/o PTSD, alcohol dependence, nicotine dependence, and cannabis dependence.

A March 2015 private treatment note reported a clinical formulation of PTSD and a mood disorder.  The Veteran was treated with medication and individual sessions.

An April 2015 private treatment note indicated that the Veteran was seeking services with complaints of PTSD and depression.  The medical professional noted that the Veteran was being seen for PTSD issues due to serving thirteen years in the military.  The report noted that the Veteran's symptoms have increased over the last six months to the point that he is becoming violent with family when having flashbacks.  The Veteran reported using marijuana three times per day to calm down.

However, in May 2016, the VA treatment notes indicate that the Veteran underwent a structured clinical interview designed to assess for PTSD due to military related trauma and other clinical disorders.  It was determined by the VA PTSD clinical team that the Veteran did not meet diagnostic criteria for a diagnosis of PTSD.  The team found that the while the Veteran described an increased focus on past distressing events from his deployment to Kosovo, his associated symptoms did not meet full criteria for a PTSD diagnosis.  Based on the Veteran's self-report and explanation of symptoms, the team determined that his current symptoms are best categorized as major depressive disorder, recurrent, moderate, and adjustment disorder with anxiety.  The team concluded that the Veteran's difficulties appear to stem primarily from psychosocial stressors that included his mother experiencing chronic liver failure, his marriage in flux and adjusting to life outside the military after thirteen years of service.

Here, the Veteran submitted private treatment records and statements in support of his claim.  However, the private medical professionals did not indicate if the Veteran's claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The private treatment notes are prior to the VA PTSD clinic team diagnostic assessment.  There is no evidence that the Veteran's private medical professionals diagnosed the Veteran for PTSD pursuant to the criteria set out in the Diagnostic and Statistical Manual of Mental Disorders (DSM).  Thus, the Board finds that the private treatment records are not probative because they do not provide a basis in objective supporting clinical data regarding PTSD diagnosis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the Veteran's post-service VA treatment records do not reflect diagnosis or treatment for PTSD.  Essentially the private treatment records do not explain how the DSM criteria for PTSD were met based on the Veteran's reported stressors.

Thus, the Board finds that, given the detailed assessment in the October 2012 VA examination regarding the stressors not meeting the criteria for PTSD, and the VAMC PTSD team assessment determining that the Veteran does not have a PTSD diagnosis, the weight of the evidence is against a finding that the Veteran met the DSM criteria for PTSD at any time during the course of his appeal.  Furthermore to the extent the Veteran believes that he has PTSD from service because he experiences flash backs, nightmares and irritability, he lacks the medical training and expertise to address a complex medical question such as diagnosing a specific psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is also insufficient to establish that he has PTSD.

The Board notes that the cornerstone requirement for service connection for PTSD is a diagnosis of PTSD, as without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the board finds that the weight of the evidence of record supporting or suggesting a finding for PTSD for the Veteran is not probative.  Accordingly, service connection for PTSD is denied.

b.  Anxiety and Depressive Disorders

Here, the Veteran has been diagnosed with anxiety and depressive disorders.  See October 2012 and July 2016 VA examination.  As such, the Board finds the Veteran's diagnoses, symptoms, and treatment for such conditions meet the requirement of a current disability for VA purposes.  Thus, the remaining determination is whether a causal relationship exists between the Veteran's current psychiatric disability and his military service.  

As stated above, the Veteran's STR are silent as to complaint or diagnosis of a acquired psychiatric disorder in service.

In October 2012, the Veteran underwent a VA examination.  The examiner reported that his major depressive disorder was likely exacerbated due to psychosocial, occupational and marital problems.  The examiner also found that the Veteran's anxiety and depressive disorders appeared more than six years after discharge with the initial onset about 2008.  The VA examiner opined that the Veteran's depression disorder were less likely than not to have either originated while the Veteran was serving on active duty or to have otherwise been etiologically related to service.  

The 2012 examiner did note that the Veteran's anxiety disorder appears to be a pre-existing condition from adolescence and was not aggravated during or following (within a year) the Veteran's military service.  However, the examiner did not provide sufficient reasons and bases supporting his opinion.

In April 2014, the Board remanded the Veteran's claim for an additional VA psychiatric opinion.
 
On July 2016, the Veteran underwent a mental VA examination (other than PTSD). The examiner confirmed the Veteran's diagnosis for anxiety and depressive disorders.  The examiner opined that the Veteran's anxiety and depression conditions was less likely than not (less than 50 percent probability) incurred in or caused by any of the Veteran's periods of active service as his service treatment records do not indicate treatment, complaint or diagnosis of any psychiatric disorder during his active periods of service.  The examiner found that the Veteran did not clearly and unmistakably have any acquired psychiatric disorder to include anxiety prior to the beginning of any period of service.  He noted that his entry examinations and service treatment records do not indicate that the Veteran had any psychiatric disorders prior to the beginning of any period of service.  In addition, he noted that his service treatment records were free and clear of any noted in service psychiatric disorders.  The Board finds that there is clear and unmistakable evidence that the Veteran did not have a pre-existing acquired psychiatric disorder to include anxiety prior to the beginning of any period of the Veteran's service. Thus, presumption of soundness is applied to the Veteran.  Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009).

The 2016 examiner noted that although the Veteran reports having had some difficult and stressful experiences while in the military, the development of the psychological disorders does not appear to have a clear nexus to his military related experiences, nor does it appear to have developed while in the military.  He reported that the Veteran's issues including problems concentrating, becoming angry, anxious and nervousness are likely symptoms of the Veteran's current diagnosis of unspecified depressive disorder with anxious distress and are related to other psychosocial stressors that have occurred during the years since his military service.  For example: marital issues with his wife whom he reports he has been separated from for approximately three to five years or longer; past occupational difficulties; financial issues; and maladaptive pattern of coping.  As such, the examiner concluded that it was less likely than not that the Veteran's acquired psychiatric disability either began during or was otherwise caused by his military service.

The examiner also diagnosed the Veteran with cannabis use disorder, alcohol use disorder in sustained remission, and opioid use disorder in sustained remission.  The examiner found that the Veteran's current, as well as past substance use, also serves to further complicate the current diagnostic picture.  He determined that it is unknown what symptoms would remain in the absence of the Veteran's current cannabis use.  The Board notes that the Veteran's service treatment records do not indicate that he was diagnosed with any substance use disorders while in the military.  Furthermore, the examiner opined that the Veteran is not currently being diagnosed with psychosis and his service treatment records do not indicate that he was diagnosed with psychosis during the service.  The examiner stated that it is unlikely that the current acquired psychiatric diagnosis is otherwise related or attributable to his service.

The Board finds that the medical evidence of record does not indicate a causal link between the Veteran's psychiatric disability and his military service.  The most significant mental health treatment the Veteran received was in 2008.  Throughout 2008, the Veteran regularly attended a mental health group that addressed chemical dependency and a psychiatry therapy group that addressed mental health symptoms.  On several occasions, the Veteran experienced financial stress from unemployment, and marital issues due to separation from his wife.  Further, the medical evidence of record indicates fluctuating periods of sobriety prior to, and throughout the appeal period.  The Veteran's mental health treatment is largely correlated with his substance use and marital stressors.  Notably, neither the Veteran's regular clinicians, nor the 2016 VA examiner found that the Veteran's psychiatric condition was linked to his military service.  

As the medical evidence of record, including treatment records and the VA examination reports, do not demonstrate the required nexus, the Board finds that service connection on a direct basis is not warranted.

The Board acknowledges the Veteran's assertions that he experienced stressful combat situations during his military service.  Additionally, during the pendency of his claim, the Veteran reported symptoms of depression, stress, and angry mood.  The Board notes that these symptoms were often noted in the Veteran's treatment records; however, they were noted in relation to financial and current life stressors, rather than service-related events.  The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, yet he lacks the medical training and expertise to provide a medical opinion as to the etiology of his major depressive disorder or anxiety disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's conclusions about the etiology of his disability are afforded little weight, as the issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against a claim for service connection for an acquired psychiatric disability and the claim must be denied.  38 U.S.C. § 5107(b). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damsel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R.
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities include the following: thoracolumbar spine disability, evaluated at 40 percent, peptic ulcer disease at 20 percent, and a right knee condition at 10 percent.  The Veteran's noncompensable service connected disabilities include a right hand condition and allergic rhinitis.  As the Veteran's combined rating is 60 percent.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

Since, the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities listed above.  See 38 C.F.R. § 4.16(b).

In February 2009, the Veteran submitted a claim based on unemployability.  He reported that he completed two years of college.  He indicated that he worked in a nursing home as a nurse's aide from December 2001 to December 2008 for forty hours per week.  He indicated that he left this employment because of his service-connected disabilities and has not attempted to obtain work.  He stated that as of December 2008 he was too disabled to work at that job.  

In his February 2010 notice of disagreement, the Veteran stated that he was forced to quit his job at the nursing home in 2008 because the pains from his disabilities were getting worse.  However, during the October 2012 examination, when asked why he left this last job in 2008, the Veteran said he left because he broke down crying all the time and was tired of people asking him what was wrong.  The Board notes that the Veteran is not service-connected for any acquired psychiatric disorders.  

In a July 2012 SSA favorable award letter, it was determined that the Veteran was able to a perform limited light work with his back disabilities, but disabled because there are no jobs available that he could perform due to his, nontransferable job skills, age and his back conditions.  However, age is not a factor that VA is allowed to consider in evaluating employability.  Moreover, SSA took into account the Veteran's anxiety disorder, conditions which is not a service connected disability, and which cannot therefore be considered in determining TDIU.  Moreover, the SSA award noted that medical improvement is expected with treatment and a continuing review is recommended in twelve months.

Pursuant to an April 2014 Board remand, the Veteran underwent July 2016 VA examinations for each of his service-connected disabilities, which included his back, right knee, right hand, allergic rhinitis, and peptic ulcer conditions.  The VA examiners were asked to provide an opinion as to the impact the Veteran's service connected disabilities would have on his ability to obtain and maintain gainful employment.  The examiners provided the following opinions.

Regarding the Veteran's allergic rhinitis condition, the examiner reported that the Veteran's allergic rhinitis would have no impact on his gainful physical or sedentary occupation.  He noted that the Veteran is treated with Claritin or Zyrtec.

Regarding the Veteran's peptic ulcer condition, the Veteran reported that during an incapacitating episode he would not be able to work.  However, the examiner noted that the Veteran has had no surgeries or admissions to hospitals for his peptic ulcer condition.  The examiner concluded that the condition would have no impact on his physical or sedentary employment and that the Veteran's stomach condition is inactive and has no functional impact on a normal day to day basis.

Regarding the Veteran's back, he reported experiencing pain when lifting heavy objects.  The examiner found that Veteran's back condition would limit him from lifting over 25 pounds at waist and limit bending, twisting or turning at waist with physical labor due to decreased range of motion and pain.  The examiner opined that his thoracolumbar spine condition would have a moderate impact on gainful physical employment and a mild impact on sedentary employment.  The examiner noted that reasonable accommodations include wearing back brace.  The examiner suggested the Veteran could work sedentary jobs, which include working at a desk job or watching security cameras for theft prevention.

Regarding the Veteran's right knee, the examiner reported that the right knee condition would have a moderate impact on gainful physical occupation due to swelling after physical labor and prolonged walking, but would have no impact on gainful sedentary occupation.  The examiner concluded that reasonable accommodations for the Veteran include working at a workbench, weight assist machines and wearing brace of right knee or watching security cameras or having a break after walking for greater than 30 minutes at a time.

The Veteran reported pain if gripping real hard with his right hand.  The VA examiner noted that the post traumatic arthritis right fourth metacarpal phalangeal joint and loss of bony prominence status post fourth metacarpal would have a mild effect on gainful physical employment due to pain and would have no effect on gainful sedentary employment.  Reasonable accommodations suggested by the examiner include working at a workbench, using power tools, weight assist machines and wearing of gloves, fourth right finger splint or watching security cameras or other sedentary occupation.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The back and right knee VA examiners found that the Veteran was limited in his ability regarding physical employment.  However, the Veteran is only limited to lifting more than twenty five pounds and the VA examiners consistently found that the Veteran was able to perform sedentary work.

Moreover, the right knee and back examiners also presented sedentary jobs that the Veteran could perform with his service connected disabilities.  Admittedly, the Veteran's service-connected disabilities might limit him to a reduced range of sedentary work, but it is not shown that the disabilities would preclude sedentary work entirely.  Furthermore, the Veteran's SSA award also found that the Veteran can do light work with some restrictions, but found the Veteran is disabled due to non-transferrable work skills and age.  VA does not consider the age of the Veteran for rating purposes.  38 C.F.R. § 4.19.  In addition, the Veteran has not submitted any medical or vocational opinion suggesting that his service connected disabilities would preclude him from obtaining or maintaining substantially gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities, which include worsening pain from his disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, even if the Board assumed that the Veteran was credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The Board has reviewed these opinions in conjunction with the Veteran's statements.  However, the Board ultimately finds the medical records to be more probative of the Veteran's employability, and therefore is accorded greater weight than the Veteran's subjective complaints, which have not effectively explained why sedentary employment would not be possible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect that the Veteran is unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities.  Accordingly, entitlement to a TDIU is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


